952 F.2d 395
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Christopher BROWN, Petitioner-Appellant,v.The ATTORNEY GENERAL of the STATE OF MARYLAND;  William L.Smith, Acting Warden, Maryland House ofCorrections, Respondents-Appellees.
No. 91-6321.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 5, 1991.Decided Dec. 27, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  (CA-91-2092-H), Alexander Harvey, II, Senior District Judge.
William Christopher Brown, appellant pro se.
D.Md.
DISMISSED.
Before DONALD RUSSELL, MURNAGHAN and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
William Christopher Brown seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we deny the motion for a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.   Brown v. Attorney General of Maryland, No. CA-91-2092-H (D.Md. Oct. 15, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.